Chubb Group of Insurance Companies 15 Mountain View Road, Warren, New Jersey 07059 DECLARATIONS FINANCIAL INSTITUTION BOND FORM B NAME OF ASSURED (including its Subsidiaries): SCS HEDGED OPPORTUNITIES FUND LLC 1 Winthrop Square, 4th Floor BOSTON, MA 02110 Bond Number: 82209606 FEDERAL INSURANCE COMPANY Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on April 8, 2013 to 12:01 a.m. on April 8, 2014 ITEM 2. AGGREGATE LIMIT OF LIABILITY: $1,000,000 ITEM 3. SINGLE LOSS LIMITS OF LIABILITY - DEDUCTIBLE AMOUNTS: The amounts set forth below shall be part of and not in addition to the AGGREGATE LIMIT OF LIABILITY. If "Not Covered" is inserted opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted. INSURING CLAUSE SINGLE LOSS LIMIT OFLIABILITY DEDUCTIBLE AMOUNT 1. Dishonesty $ 1,000,000 $ 50,000 A. Employee $ 1,000,000 $ 50,000 B. Trade or Loan $ 1,000,000 $ 50,000 C. Partner $ 1,000,000 $ 50,000 2. On Premises $ 1,000,000 $ 50,000 3. In Transit $ 1,000,000 $ 50,000 4. Forgery or Alteration $ 1,000,000 $ 50,000 5. Extended Forgery $ 1,000,000 $ 50,000 6. Counterfeit Money $ 1,000,000 $ 50,000 7. Computer System $ 1,000,000 $ 50,000 8. Facsimile $ 1,000,000 $ 50,000 ITEM 4. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1-15 ITEM 5. ORGANIZATIONS TO BE NOTIFIED OF TERMINATION: Noneat this time IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not be valid unless also signed by an authorized representative of the Company. Form B-2 (12-97) Form 17-02-1371 (Ed. 12-97) Page 1 of 1 The COMPANY, in consideration of payment of the required premium, and in reliance on the APPLICATION and all other statements made and information furnished to the COMPANY by the ASSURED, and subject to the DECLARATIONS made a part of this Bond and to all other terms and conditions of this Bond, agrees to pay the ASSURED for: Insuring Clauses Dishonesty
